Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 02/02/2021.
Claims 1-20 are pending.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

As to claim 11:
Regarding the terms “computer-readable storage medium” in claim 11; the broadest reasonable interpretation of a claim drawn to a computer readable medium, as the claim presented, covers both forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification [par 31-32 of the specification] is silent about the “medium” (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 1351 OG 212, Feb 23 2010.

The Examiner suggests that the Applicant replaces “computer readable storage medium” in claim 11 with - - non- transitory computer readable storage medium - -

Allowable Subject Matter
		Claims 1 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 101, set forth in this Office action, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 11, the combination of the prior arts fail to disclose:

“performing, based on the netlist representation and the DAG representation, a phase- polynomial reduction operation on the information about the first list of quantum gates to produce a second list of quantum gates that has functional equivalence to the first list of quantum gates, a number of quantum gates in the second list of quantum gates being smaller than a number of quantum gates in the first list of quantum gates, at least some of a reduction in the number of quantum gates between the first list of quantum gates and the second list of quantum gates being based on a continuous range of rotation angles, and the netlist representation and the DAG representation being updated concurrently whenever a reduction in the number of quantum gates in the first list of quantum gates is found as part of the phase- polynomial reduction operation;”.

Claims 2-10 and 12-20 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851